INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(A) OF THE SECURITIES EXCHANGE ACT OF 1934 x Filed by the Registrant o Filed by a Party other than the Registrant Check the appropriate box: o Preliminary Proxy Statement o Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 INTERPLAY ENTERTAINMENT CORP. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No Fee Required o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing party: (4) Date filed: INTERPLAY ENTERTAINMENT CORP. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TIME 5:00 p.m. Pacific Time on June 30, 2011. PLACE Interplay Entertainment Corp. 12301 Wilshire Blvd., Suite 502 Los Angeles, CA 90025 ITEMS OF BUSINESS (1) to elect five members of the Board of Directors to serve until the next annual stockholder meeting. (2) To ratify the appointment ofFarber Hass Hurley, Certified Public Accountants, LLP as our independent auditor for the fiscal year ending December 31, 2010; (3) To transact such other business as may properly come before the Annual Meeting and any adjournment or postponement. RECORD DATE You can vote if, at the close of business on May 14, 2011, you were a stockholder of the Company. PROXY VOTING All stockholders are cordially invited to attend the Annual Meeting in person. However, to ensure your representation at the Annual Meeting, you are urged to vote promptly by signing and returning the enclosed Proxy card. April 30, 2011 /s/ Hervé Caen Hervé Caen Chief Executive Officer and Interim Chief Financial Officer Interplay Entertainment Corp. 12301 Wilshire Blvd. Los Angeles, CA 90025 (310) 979-7070 PROXY STATEMENT These Proxy materials are delivered in connection with the solicitation by the Board of Directors of Interplay Entertainment Corp., a Delaware corporation (“Interplay,” the “Company”, “we”, or “us”), of Proxies to be voted at our 2011 Annual Meeting of Stockholders and at any adjournments or postponements thereof. You are invited to attend our Annual Meeting of Stockholders on June 30, 2011, beginning at 5:00 p.m. Pacific Time. The meeting will be held at Interplay Entertainment Corp. office headquarters Suite 502, 12301 Wilshire Blvd. Los Angeles, CA 90025. Pursuant to the new rules recently adopted by the Securities and Exchange Commission, we have elected to provide access to our proxy materials over the Internet. Accordingly, we are sending on May 21, 2011 a Notice of Internet Availability of Proxy Materials (the “Notice”) to our stockholders of record and beneficial owners. All stockholders will have the ability to access the proxy materials on a website referred to in the Notice or request to receive a printed set of the proxy materials. Instructions on how to access the proxy materials over the Internet or to request a printed copy may be found on the Notice. In addition, stockholders may request to receive proxy materials in printed form by mail or electronically by email on an ongoing basis. Stockholders Entitled to Vote. Holders of our common stock at the close of business May14, 2011 are entitled to vote their shares at the Annual Meeting. Common stock is the only outstanding class of our securities entitled to vote at the Annual Meeting. As of the close of business on May 14,2011, there were 124,389,535 shares of common stock outstanding. Proxies. Your vote is important. If your shares are registered in your name, you are a stockholder of record and are entitled to vote either in person or by proxy. If your shares are in the name of your broker or bank, you are the beneficial owner and your shares are held in "street name." As of January 1, 2010, brokers no longer have the discretion to vote their customers’ shares without receiving voting instructions from those customers about how to vote them in an election of directors. This is a very important change to the process that many investors may have relied on in the past when considering whether to return voting instructions. As a result of these rules changes, if you don’t complete the voting instructions you receive from your broker, your shares will not be considered when directors are elected. The changes do not apply to mutual funds customers or certain closed-end fund holdings, and in those situations, your broker will continue to retain discretion to vote uninstructed shares. We encourage you to vote by Proxy if you are a stockholder of record or to return your voting instructions to your broker or bank if you are the beneficial owner of shares held in street name,so that your shares will be represented and voted at the meeting even if you cannot attend. Your submission of the Proxy will not limit your right to vote at the Annual Meeting if you later decide to attend in person. However,if your shares are held in street name, you must obtain a Proxy, executed in your favor, from the holder of record in order to be able to vote at the meeting. If you are a stockholder of record, you may revoke your Proxy at any time before the meeting either by filing with the Secretary of the Company, at its principal executive offices, a written notice of revocation or a duly executed Proxy bearing a later date, or by attending the Annual Meeting and expressing a desire to vote your shares in person. All shares entitled to vote and represented by properly executed Proxies received prior to the Annual Meeting, and not revoked, will be voted at the Annual Meeting in accordance with the instructions indicated on those Proxies. If no instructions are indicated on a properly executed Proxy, the shares represented by that Proxy will be voted as recommended by the Board of Directors. Quorum. The presence, in person or by Proxy, of a majority of the votes entitled to be cast by the stockholders entitled to vote at the Annual Meeting is necessary to constitute a quorum. Abstentions and broker non-votes will be included in the number of shares present at the Annual Meeting for determining the presence of a quorum. Broker non-votes occur when a broker holding customer securities in street name has not received voting instructions from the customer on certain non-routine matters and, therefore, is barred by the rules of the applicable securities exchange from exercising discretionary authority to vote those securities. 1 Voting. Each share of our common stock is entitled to one vote on each matter properly brought before the meeting. On the election of directors, our stockholders have cumulative voting rights (please see “Election of Directors” below for a description of your cumulative voting rights). Abstentions will be counted toward the tabulation of votes cast on proposals submitted to stockholders and will have the same effect as negative votes, while broker non-votes will not be counted as votes cast for or against such matters. Proxy Solicitation Costs. The costs associated with the solicitation of stockholder proxies by our Board in connection with this 2011 annual stockholder meeting shall be borne by the Company. Election of Directors. The five nominees for director receiving the highest number of votes at the Annual Meeting will be elected. If any nominee is unable or unwilling to serve as a director at the time of the Annual Meeting, the Proxies will be voted for such other nominee(s) as shall be designated by the current Board of Directors to fill any vacancy. We have no reason to believe that any nominee will be unable or unwilling to serve if elected as a director. Our stockholders have cumulative voting rights when voting on the election of directors. Cumulative voting rights entitle each stockholder to the number of votes he or she would otherwise have in the absence of cumulative voting rights, multiplied by the number of directors to be elected. Each stockholder may cast all of the resulting votes for a single director, or may distribute them among the directors to be elected at the stockholder's discretion. In order to determine how many votes a stockholder is entitled to cast as a consequence of cumulative voting rights, the stockholder multiplies the total number of shares of our common stock owned by such stockholder by the number of directors being elected, in this case five. The total that results is the number of votes the stockholder may cast in the election of directors. The proxies solicited by the Board of Directors confer discretionary authority on the proxy holders to cumulate votes to elect the nominees listed in this Proxy Statement. The proxy holder may cumulate votes to elect one or several directors as may be necessary to elect the maximum number of nominees. Other Matters. At the date this Proxy Statement went to press, we do not know of any other matters to be raised at the Annual Meeting. ITEM 1: ELECTION OF DIRECTORS Item 1 is the election of five members of our Board of Directors. Our Bylaws provide that the number of directors constituting the Board shall be between three and nine, to be fixed by the Board from time to time. The Board has currently fixed the number of directors at five. Director Qualifications The Board will evaluate and recommend candidates for membership on the board of directors. The Board has not formally established any specific, minimum qualifications that must be met by each candidate for the board of directors or specific qualities or skills that are necessary for one or more of the members of the board of directors to possess. However, when considering a potential non-incumbent candidate, the Board will factor into its determination the following qualities of a candidate: educational background, diversity of professional experience, including whether the person is a current or former CEO or CFO of a public company or the head of a division of a large international organization, knowledge of our business, integrity, professional reputation, independence, wisdom, and ability to represent the best interests of our stockholders. The board of directors is composed of a diverse group of leaders in their respective fields. Many of the current directors have senior leadership experience at domestic and international companies. In these positions, they have also gained experience in core management skills, such as strategic and financial planning, public company financial reporting, compliance, risk management, and leadership development. Most of our directors also have experience serving on boards of directors and board committees of other public and non-public companies, and have an understanding of corporate governance practices and trends, which provides an understanding of different business processes, challenges, and strategies. Further,Interplay's directors also have other experience that makes them valuable members, such as experience developing technology or managing technology and media companies, which provides insight into strategic and operational issues faced by Interplay. 2 The Board believes that the above-mentioned attributes, along with the leadership skills and other experiences of its board members described in the pages following, provide Interplay with a diverse range of perspectives and judgment necessary to guide the Company's strategies and monitor their execution. Unless otherwise instructed, the Proxy holders will vote the Proxies received by them for the nominees named below. If any nominee is unwilling to serve as a director at the time of the Annual Meeting, the Proxies will be voted for such other nominee(s) as shall be designated by the then current Board of Directors to fill any vacancy. We have no reason to believe that any nominee will be unable or unwilling to serve if elected as a director. The Board of Directors proposes the election of the following nominee directors: Hervé Caen Eric Caen Alberto Haddad Xavier de Portal Michel Welter In addition to previous terms served on the Interplay board of directors, each of the nominees has extensive leadership and operational experience in interactive media and/or financial management: Herve Caen - Global business leadership as CEO of Interplay Entertainment Corp. and former CEO of Titus Interactive S.A. and Virgin Interactive Entertainment. - Outside board experience at Titus Interactive S.A. - More than 20 years business leadership and operational experience in the interactiveentertainment industry. Eric Caen - Business leadership and operations experience in media and interactive entertainment. - Investment and management experience in the areas of corporate finance, mergers, andacquisitions. Alberto Haddad - Global business leadership and experience in international banking, finance, trade, and investment. - Outside board experience in governmental organizations and non-profit groups. - Previous technology management and leadership positions with McKinsey and Co., Eastman Kodak, and others. Xavier de Portal - Over two decades experience and leadership in corporate and international finance. - Business leadership and operational experience in executive officer positions in media companies, including video game companies. Michel Welter - Extensive global business experience in entertainment and media. - Experience as an executive officer for several entertainment focused companies. - Significant experience in marketing and branding entertainment products. If elected, the foregoing five nominees are expected to serve until the 2012 Annual Meeting of Stockholders. The five nominees for election as directors at the Annual Meeting who receive the highest number of affirmative votes will be elected. 3 The principal occupation and certain other information about the nominees and the executive officers are set forth on the following pages. The Board of Directors Unanimously Recommends a Vote “FOR” the Election of the Nominees Listed Above. MANAGEMENT Directors and Executive Officers The following persons currently serve as our directors: Directors Age Hervé Caen 49 Eric Caen 45 Michel Welter 52 Alberto Haddad 47 Xavier de Portal 60 Each of the nominees to the Board of Directors has indicated their willingness to serve and, unless otherwise instructed, the proxy holders will vote the proxy received by them for those five nominees. The following persons serve as our executive officers: Executive Officer Age Title Hervé Caen 49 Chief Executive Officer and Interim Chief Financial Officer Eric Caen 45 President Our executive officers are appointed by and serve at the discretion of our board of directors. Hervé Caen and Eric Caen are brothers. There are no other family relationships between any director and/or any executive officer. Hervé Caen has been our Chief Executive Officer and Interim Chief Financial Officer since 2002. Mr. Caen has served as Chairman of our Board of Directors since 2001. Mr. Caen joined us as President and Director in 1999. Mr. Caen served as Chairman of the Board of Directors of Titus Interactive S.A., an interactive entertainment software company between 1991 and 2005. Mr. Caen also held various executive positions within the Titus group between 1985 and 2005. Eric Caen was named President effective November 1, 2009 andhas served as a director since 1999. He is a partner at BD Forces, a French consulting and M&A Firm. He was the Chief Executive Officer of Glow Entertainment Group, a video rental and video on demand provider operating in France and Germany from 2007 to mid 2008. He was a President of Titus Interactive S.A., an interactive entertainment software company between 1991 and 2005. Mr. Caen also held various executive positions within the Titus group between 1985 and 2005. Michel Welter has served as a director since 2001 and is an independent director. He has been involved in the trading and exploitation of animated TV series through his company Weltertainment since 2002. From 2000 to 2001 he served as President of CineGroupe International, a Canadian company, which develops, produces and distributes animated television series and movies. From 1990 to the end of 2000, Mr. Welter served as President of Saban Enterprises where he launched the international merchandising for the hit series “Power Rangers” and was in charge of international business development where he put together numerous co-productions with companies in Europe and Asia. 4 Alberto Haddad has served as a director since 2008 and is an independent director. He has been a partner resident in the Boston office of Melcion, Chassagne & Company since 2003, a Paris, France based investment bank. He advises entrepreneurs and supports them in the development of their projects over their lifetime. He is a member of the board of the French–American Chamber of Commerce in New England and is a Foreign Trade advisor to the French government in New England. He also serves on advisory boards of various other non-profit organizations. Before 2003 he ran his own advisory company, Technology Square Partners, and acted as the CEO-US for France-based Startup Avenue. Previously he held management positions at McKinsey and Eastman Kodak. He holds a Msc (MBA) from MIT Sloan, a “diplôme” in international business and Finance (Ecofi) from the Institut d’Etudes Politiques de Paris in France and a B.A. in Economics from the American University of Beirut. Xavier de Portal has served as a director since 2008 and is an independent director. He has been a corporate finance consultant based in Paris, France since 1991. He assists companies, both private and public, in addressing financing needs in relation to their organic growth and/or acquisitions. From 2001 to 2004 he also served as CEO of Next Music. He also served in CEO and CFO positions in press, music and video game companies in various stages of development between 1991 and 2001. Prior to 1991, he was the development director of a large retail bank in France. He holds a Doctorate Degree in European Law, a "diplôme" in international business and Finance (Ecofi) from the Institut d¹Etudes Politiques de Paris in France and a "diplôme" of the European Community from Pantheon, Paris. FURTHER INFORMATION CONCERNING THE BOARD OF DIRECTORS Board’s Role in Risk Oversight The board as a whole has responsibility for risk oversight, with reviews of certain areas being conducted by the relevant board committees. These committees then provide reports to the full board. Management facilitates the oversight responsibility of the board and its committees through reporting processes designed to enable the board to identify, assess, and manage critical risks, including strategic, operational, financial and reporting, succession and compensation, compliance and other risks. The board and its committees oversee risks associated with their respective areas of responsibility, as summarized below. Meetings and Committees. The Board of Directors held twomeetings during fiscal year 2010. The Board of Directors has an Independent Committee, Audit Committee and a Compensation Committee. While we only have a limited number of Directors, the full Board of Directors performs the functions of a Nominating Committee. The Independent Committee currently consists of Mr. Welter, Mr. Haddad and Mr. de Portal. The Independent Committee reviews Related Persons Transactions (that are not the subject of review by the Compensation Committee). The Independent Committee met once during fiscal year 2010. The Audit Committee currently consists of Mr. Welter and Mr.de Portal. We do not have an Audit Committee financial expert because we only have a limited number of directors. The Audit Committee recommends the engagement of our independent registered public accountants, currently Farber Hass Hurley CPA’s, reviews the scope of the audit to be conducted by the independent public accountant, and periodically meets with the independent public accountant, our Interim Chief Financial Officer and Controller to review matters relating to our financial statements, our accounting principles and system of internal accounting controls, and reports its recommendations as to the approval of our financial statements to the Board of Directors. The role and responsibilities of the Audit Committee are more fully set forth in a written charter adopted by the Board of Directors, a copy of which was set forth in Appendix 2 to our 2009 Proxy Statement. The Audit Committee met once during fiscal year 2010. The Compensation Committee currently consists of Mr. Welter, Mr. Haddad and Mr. de Portal. The Compensation Committee is responsible for considering and making recommendations to the Board of Directors regarding executive compensation and, is responsible for administering our stock option and executive incentive compensation plans. The Compensation Committee met once during fiscal year 2010. The Compensation Committee does not have a written charter. The Compensation Committee did not employ or contract with an outside compensation consultant in 2010. Mr. Herve Caen recommended to the Compensation Committee the compensation arrangements for our officers and our Board of Directors, and the Compensation Committee considered and approved such arrangements after determining them to be in the best interest of our stockholders. 5 All incumbent directors attended 100% of the meeting(s) of the Board of Directors in 2010. It is our policy that all Board members attend our Annual Meeting, if practicable. The Board of Directors does not have a policy with regard to the consideration of director candidates recommended by our stockholders, because we only have a limited number of directors. Essential criteria for all director candidates include the following: · integrity and ethical behavior; · maturity; · management experience and expertise; · independence and diversity of thought; · broad business or professional experience; and · an understanding of business and financial affairs, and the complexities of business organizations. Also we expect our directors to have substantive knowledge of or be experienced in interactive entertainment. Our Bylaws provide that any stockholder, if beneficially owning (as defined by rule 13d-3 of the Securities Exchange Act of 1934, as amended) of record at least one percent (1%) of the issued and outstanding capital stock of the corporation, may nominate candidates for election to the Board of Directors. To be timely, a stockholder's notice (which shall only be required with respect to a special meeting of stockholders) shall be delivered to or mailed and received at the principal executive offices of the corporation not less than 45 days nor more than 90 days prior to the meeting; provided, however, that in the event that less than 55 days' notice or prior public disclosure of the date of the meeting is given or made to stockholders, notice by the stockholder to be timely must be so received not later than the close of business on the 10th day following the date on which such notice of the date of the meeting was mailed or such public disclosure was made. Such stockholder's notice (which shall only be required with respect to a special meeting of stockholders) shall set forth (A) as to each person whom the stockholder proposes to nominate for election or reelection as a director, (i) the name, age, business address and residence address of such person, (ii) the principal occupation or employment of such person, (iii) the class and number of shares of the capital stock of the corporation which are beneficially owned by such person and (iv) any other information relating to such person that would be required to be disclosed in solicitations of proxies for election of directors, or would be otherwise required, in each case pursuant to Regulation 14A promulgated under the Securities Exchange Act of 1934, as amended (including without limitation such person's written consent to being named in the proxy statement as a nominee and to serving as a director if elected); and (B) as to the stockholder giving the notice (i) the name and address of such stockholder and (ii) the class and number of shares of the capital stock of the corporation which are beneficially owned (as defined by Rule 13d-3 of the Securities Exchange Act of 1934, as amended) by such stockholder. If requested in writing by the Secretary at least 15 days in advance of the annual meeting, a stockholder whose shares are not registered in the name of such stockholder on the corporation's books shall provide the Secretary, within ten days of such request, with documentary support for such claim of beneficial ownership. Directors’ Compensation. Currently, we pay each of our non-employee directors compensation as follows: · $5,000 in cash compensation per quarter for attendance at Board of Directors meetings. · $5,000 in cash compensation per annum for each Board committee a director is a member of and participated in. 6 Compensation Committee Interlocks and Insider Participation. The Compensation Committee currently consists of Mr. Welter, Mr. Haddad and Mr. de Portal. During 2010, decisions regarding executive compensation were made by the Compensation Committee. None of the 2010 members of the Compensation Committee nor any of our 2010 executive officers or directors had a relationship that would constitute an interlocking relationship with executive officers and directors of another entity. Stockholder Communications with Directors You may communicate with our Board of Directors or our committees, or any individual director, by writing to such persons c/o Herve Caen, Secretary, at 12301 Wilshire Blvd. Suite 502, Los Angeles, California 90025. Mr. Caen distributes communications to the Board of Directors or to any individual director or directors, as appropriate, depending on the facts and circumstances outlined in the communication. In that regard, the Board of Directors has requested that certain items that are unrelated to the duties and responsibilities of the Board of Directors should be excluded, such as the following: · junk mail and mass mailings, · product complaints, · product inquiries, · new product suggestions, · resumes and other forms of job inquiries, · surveys, and · business solicitations or advertisements. In addition, material that is unduly hostile, threatening, illegal or similarly unsuitable will be excluded, with the provision that any communication that is excluded must be made available to any outside director upon request. EXECUTIVE COMPENSATION Compensation Committee Report The Compensation Committee has reviewed and discussed with management the following Compensation Discussion and Analysis. Based on its review and discussions with management, the Compensation Committee recommended to the Board of Directors that the Compensation Discussion and Analysis be included in our Proxy Statement for 2011. The Compensation Committee Michel Welter, Alberto Haddad and Xavier de Portal 7 Compensation Discussion and Analysis The following Compensation Discussion and Analysis describes the material elements of compensation for our executive officers of Interplay identified in the Summary Compensation Table (our “Named Executive Officers”). The Compensation Committee of the Board of Directors (the “Committee”) makes all decisions for the total direct compensation — that is, the base salary, annual bonus, long-term equity compensation and perquisites — of our officers, including the Named Executive Officers. Our Business Environment Our Mission. We are a publisher and licensor of interactive entertainment software for both core gamers and the mass market. We are most widely known for our titles in the action/arcade, adventure/role playing game (RPG), and strategy/puzzle categories. We have produced and licensed titles for many of the most popular interactive entertainment software platforms. We seek to publish or license out interactive entertainment software titles that are, or have the potential to become, franchise software titles that can be leveraged across several releases and/or platforms, and have published or licensed many such successful franchise titles to date. We are committed to developing and delivering quality game experiences for consumers around the world. As for our officers and employees, our mission is to create an environment that is open, honest and entrepreneurial, where each is challenged to reach his or her full potential. Our Values. Each of our employees is required to promote honest and ethical conduct both within our organization and in our relations with customers or business partners. Compensation Program Objectives and Rewards Compensation Philosophy. In determining the compensation for an executive officer, we have the following objectives: · To attract and retain officers by maintaining competitive compensation packages; · To motivate officers to achieve and maintain superior performance levels; · To achieve a lean and flexible business model by rewarding executives who are versatile and capable across multiple business functions; and · To support overall business objectives designed to increase returns to our stockholders. We measure the success of our compensation programs by the following: · The overall performance of our business and the engagement of our officers in improving performance; · Our ability to attract and retain key talent; and · The perception of employees that dedication, skill and focus on success of the enterprise will be rewarded. We generally seek to pay officers total compensation competitive with that paid to officers of other companies of similar size in our industry. All of the compensation and benefits for our officers serve the primary purpose of attracting, retaining and motivating the highly talented individuals who perform the work necessary for us to succeed in our mission while upholding our values in a highly competitive marketplace. Beyond that, we design different elements of compensation to promote individually tailored goals. 8 Elements of Compensation The elements of compensation that may be paid to our officers include base salary and equity compensation. Base Salaries. We generally negotiate base salaries at a level necessary to attract and retain the talent we need to execute our plans. The Committee considers such factors as its subjective assessment of the executive’s scope of responsibility, level of experience, individual performance, and past and potential contribution to our business. From time to time the Committee will seek market data compiled by compensation consultants, but generally does not rely on such data. The Committee determines base salaries for officers, including the Named Executive Officer, early each year. For officers other than himself, the CEO proposes any change in base salary based on: · his evaluation of individual performance and expected future contributions; · the general development of our business; · a review of survey data when deemed necessary, and · comparison of the base salaries of the officers who report directly to the CEO to provide for internal equity. 9 In June 2009 the Company reduced the base salary of Herve Caen, our CEO and interim CFO, from $460,000 to $250,000 through June 30, 2010. Mr. Caen received warrants as part of restructuring his compensatory arrangements in 2009. Annual Cash Bonuses. The Committee has exclusive discretion to award bonuses to our officers, including our Named Executive Officers, as an incentive for employee productivity and effectiveness over the course of each fiscal year. The CEO recommends executive bonuses to the Committee. The Committee determines bonuses based on achievement of performance objectives and a subjective analysis of the executive’s level of responsibility. The Compensation Committee also considers other types and amounts of compensation that may be paid to the executive. The Committee determines bonuses in part based on our achievement of corporate goals such as revenue and net income results versus the prior year and our performance relative to our industry, as well as the performance of the individual against preset personal objectives. Bonuses to Named Executive Officers. Annual bonuses for executives and other key employees are tied directly to the Company’s financial performance as well as individual performance. The purpose of annual cash bonuses is to reward executives for achievements of corporate, financial and operational goals. Annual cash bonuses are intended to reward the achievement of outstanding performance. If certain objective and subjective performance goals are not met, annual bonuses are reduced or not paid. No bonus was paid to any employee in fiscal year 2010, including the Named Executive Officers. Equity Compensation. The Committee believes that long-term equity incentive awards serve to align the interests of the officers with the interests of our stockholders. In 2010 we made no awards of warrants and options to the Named Executive Officers and our other board members as part of restructuring of certain compensatory arrangements. During 2010, 2009 and 2008 the Company had a single active stock plan in place for employees, officers and directors, our 1997 Plan. We do intend in the future to make awards under our stock plan for employees, officers and directors. The purpose of the 1997 Plan is to create an opportunity for executives and other key employees to share in the enhancement of stockholder value through stock options. The overall goal of this component of pay is to create a strong link between our management and our stockholders through management stock ownership and the achievement of specific corporate financial measures that result in the appreciation of our share price. The Compensation Committee generally has followed the practice of granting options on terms that provide that the options become exercisable in installments over a two to five year period. The Compensation Committee believes that this feature not only provides an employee retention factor but also makes longer-term growth in share prices important for those receiving options. The Compensation Committee continues to review the desirability of issuing stock options to our officers in any given fiscal year to provide incentives in connection with our corporate objectives. Stock options become valuable if the price of our common stock rises after we grant the options. The Committee sets the exercise price of a stock option on the date of grant at fair market value, which is generally the closing price of our common stock on the over-the-counter market bulletin board on that date. Under the 1997 Plan, we may not grant stock options having an exercise price below fair market value of our common stock on the date of grant. To encourage retention by providing a long-term incentive, the ability to exercise an option may vest over a period of three or five years. We do not backdate options or grant options retroactively. Awards in 2010. During fiscal year 2010, the Board of Directors granted no awards of warrants or options. Change in Control Arrangements. The options granted in 2009 to employees are subject to change in control provisions under our 1997 plan. Perquisites. No perquisites are provided to our officers. Benefits. Our officers may participate in a variety of health and welfare, and paid time-off benefits designed to enable us to attract and retain our workforce in a competitive marketplace. 10 Policy under Section 162(m) of the Internal Revenue Code. We have not formulated a policy for qualifying compensation paid to executive officers for deductibility under Section 162(m) of the Internal Revenue Code, and do not foresee the necessity of doing so in the near future. Should limitations on the deductibility of compensation become a material issue, the Compensation Committee will determine whether such a policy should be implemented, either in general or with respect to specific transactions. Summary Compensation The following Summary Compensation Table sets forth summary information as to compensation paid or accrued during the last two fiscal years ended December 31, 2009 and 2010 The Named Executive Officers are the Chief Executive Officer, also acting as Interim Chief Financial Officer, and the President. There are no other executive officers of the Company. Stock Option All Other Salary Bonus Awards Awards Compensation Total Name and Principal Position Year Herve Caen 2010 (1)(2) Herve Caen Eric Caen 2010 (2) Eric Caen Chief Executive Officer and Interim Chief Financial Officer President Herve Caen’s salary for 2010 of $250,000 was accrued butnot paid as of December 31, 2010. $20,000 was accrued as director’s fees for 2010 but was not paid In June 2009, our Compensation Committee approved a reduction in Mr. Caen’s annual base salary from $460,000 as Chief Executive Officer and Interim Chief Financial Officer to $250,000 per annum through June , 2010. Mr. Caen received warrants as part of restructuring his compensatory arrangements in 2009. Of the $250,000 incurred in 2009, $14,000 was paid as compensation earned but previously unpaid in 2008 and $52,000 was accrued for the year ended 2009. Effective November 1, 2009 Eric Caen was named President with an annual salary of $120,000. $10,000 was accrued as directors fees but has not been paid. 11 Grants of Plan Based Awards for Fiscal Year Ended December 31, 2010 The following table provides information on stock options and warrants granted in 2010 to our Named Executive Officers. By providing the Grant Date Fair Value of Awards in the table we do not imply any assurance that such values will ever be realized. All Other All Other Option and Stock Warrant Awards: Awards: Exercise or Number of Number of Base Price Closing Grant Date Shares of Securities of Option Price on Fair Value Stock or Underlying and Warrant Grant Of Grant Approval Units Options Awards Date Awards Name Date Date (#) (#) ($/Sh) ($/Sh) Herve Caen 0 . $ 0 Eric Caen 0 $ 0 12 Outstanding Equity Awards at Fiscal Year-Ended December 31, 2010 The following table shows the number of shares covered by exercisable and unexercisable options and warrants held by our Named Executive Officers on December 31 2010. No other equity awards have been made to our Named Executive Officer. Number of Number of Securities Securities Underlying Underlying Unexercised Options or Unexercised Options or Option or Warrant Option or Warrant Warrants Warrants Exercise Expiration Exercisable Unexercisable Price($) Date Herve Caen 06/18/2019 Eric Caen 06/18/2019 Herve Caen 05/20/2018 Eric Caen 05/20/2018 Herve Caen 10/02/2016 Eric Caen 10/02/2016 Eric Caen .09 11/20/2013 100% of the securities vested on October 2, 2006. These warrants were valued using the Black-Scholes calculation. Pricing was determined over an average closing price over ten days subsequent to the resolution authorizing the issuance of the options and warrants to the Named Executive Officer. The 6,000,000 warrants were issued to the officer to reduce his compensation through June, 2010. During 2008 Mr. Caen Exercised 4,000,000 warrants (2,000,000 on 06/30/2008 and 2,000,000 on 12/08/2008). During 2009 Mr. Caen Exercised 2,100,000 warrants on 07/02/2009. On June 18, 2009 the Board of Directors extended the suspension of cash compensation for Directors fees through September 2009 and issued 571,400 warrants, 150,000 options were issued for serving on the Board of Directors. On May 20,2008 the Board of directors issued 250,000 options for the suspension of cash compensation and 150,000 options for serving on the Board of Directors. On October 2, 2006 the Board of directors issued 15,000 options for unpaid directors fees for the years 2004, 2005, 2006 and issued 20,000 options for the suspension of cash compensation during 2007. 13 Option Exercises and Stock Vested as of Fiscal Year-Ended December 31, 2010 The table below shows the number of shares of our common stock acquired by the Named Executive Officers during 2010 on the exercise of options and warrants. Option Awards Number of Shares Value Acquired on Realized on Exercise Exercise Name (#
